DETAILED ACTION
1.	This action is responsive to remarks filed 7/7/2021
Response to Amendment
2.	Claims 1, 9-15 have been amended.  
The abstract has been amended and the objection overcome.  
The objections to claims 10-14 have been overcome based on the amendments as they now recite The memory resource of claim.  
The 112 rejection of claim 15 has been overcome based on the amendment.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-15 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach a communication apparatus that receives a user spoken phrase, sends the data to multiple computing devices each with their own virtual assistants, the multiple devices receive responses, and the preferred response is output by the communication apparatus.


Regarding claim 1, SOUCHE, the closest art of record, teaches a communication apparatus, comprising:

[[a microphone;]]
a phrase capture engine, to capture, [[utilizing the microphone]], microphone data indicative of a user spoken phrase ([0026] see “a user submits an input query, via a user device 104, to the virtual assistant interactivity platform 102” and “the input and/or output interfaces of the virtual assistant interactivity platform 102 could comprise other data formats in addition to or instead of text, such as spoken language.” [0050], Fig.6 see “I am looking for new xyz phone colors”);

a microphone data sending engine, to send at least a portion of the microphone data to [each of a set of computing devices, wherein each of the computing devices is associated with a distinct virtual assistant service and is to communicate with] a server system hosting the distinct virtual assistant service ([0024] see “The platform 102 is also in communication, via one or more intermediate networks 110, with N virtual assistants 108.” The described intermediate networks 110 read on the claimed set of computing devices. [0025] see “Each virtual assistant 108 corresponds to an automated response system, for example implemented on a server” and “the input and/or output interfaces of the virtual assistants could comprise other data formats in addition to or instead of text, such as spoken language in the form of an audio stream”. [0026] see “The platform 102 interrogates a selection of one or more of the virtual assistants 108 based on the query, by forwarding at least a part of the query to each of the selected virtual assistants 108.”);

with which the computing device is associated] ([0038] see “responses are received from the virtual assistants”);

a response comparison engine, to identify a preferred response phrase among the set of received response phrases according to a preference rule ([0038] see “one or more best answers to the query are identified” and “If there is more than one remaining answer, the system is for example capable of ranking the answers based on characteristics of the virtual assistant from which each response is received.  These characteristics include for example a measure of the relevance of the topic for the virtual assistant and/or and authority score associated with the virtual assistant.”  Also see Fig. 7 and [0065]); and

a response output engine to cause output, [[via the speaker,]] of the preferred response phrase ([0026] see “The response from the at least one of the selected virtual assistants 108 is then forwarded to the user device 104 that submitted the input query.”).

Souche teaches in fig 1 and para 23 two user devices…for example personal computer, laptop, smart phone, and 
	N virtual assistants (24); each virtual assistant implemented on a server (25).

	Souche does not specifically teach

a phrase capture engine, to capture, utilizing the microphone, microphone data indicative of a user spoken phrase; 
a microphone data sending engine, to send at least a portion of the microphone data to each of a set of computing devices, wherein each of the computing devices is associated with a distinct virtual assistant service and is to communicate with a server system hosting the distinct virtual assistant service; 
a response receipt engine, to receive from each of the computing devices a response phrase determined at the virtual assistant service with which the computing device is associated; 
and a response output engine to cause output, via the speaker, of the preferred response phrase.


The application claim recites: a phrase capture engine, to capture, utilizing the microphone, microphone data indicative of a user spoken phrase;
a microphone data sending engine, to send at least a portion of the microphone data to each of a set of computing devices, wherein each of the computing devices is associated with a distinct virtual assistant service and is to communicate with a server system hosting the distinct virtual assistant service,
which is taught in fig 3 teaching a communication apparatus 100 (with mic and speaker) that sends received speech data to a set of computing devices (306, 308 39-40)

	Harper 2015/0169336, another closely related reference, teaches user interacting with multiple devices (fig 1; 70), where each device is associated with a specific virtual assistant; however doesn’t teach a communication apparatus that receives user speech and sends to each of the computing devices.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657